UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1106


SYLVIA CARAVETTA,

                Plaintiff - Appellant,

          v.

JAMES RIVER INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-00540-JCC-JFA)


Submitted:   June 12, 2012                  Decided:   June 15, 2012


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Sylvia Caravetta, Appellant Pro Se.          Cynthia   Lee Santoni,
WILSON, ELSER, MOSKOWITZ, EDELMAN &         DICKER,    LLP, McLean,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Sylvia Caravetta seeks to appeal the district court’s

order dismissing her civil complaint with prejudice.                                      In civil

actions in which the United States or its officer or agency is

not a party, a notice of appeal must be filed with the district

court within thirty days after entry of the district court’s

final judgment or order.                     Fed. R. App. P. 4(a)(1)(A).                       “[T]he

timely       filing       of    a     notice    of       appeal      in   a   civil     case    is   a

jurisdictional requirement.”                      Bowles v. Russell, 551 U.S. 205,

214 (2007).             The district court may extend the filing time if “a

party so moves no later than 30 days after the time prescribed

by   .   .    .    Rule        4(a)    expires”          and   the    party     shows    excusable

neglect or good cause.                 Fed. R. App. P. 4(a)(5)(A)(i)-(ii).

                  The    district        court’s          order      dismissing        Caravetta’s

complaint         was     entered       on     December        21,    2011.      Caravetta       had

thirty days, or until Friday, January 20, 2012, to file a notice

of appeal.              Caravetta filed her notice of appeal on Monday,

January 23, 2012, thirty-three days after judgment was entered.

                  Although Caravetta’s notice of appeal was not timely

filed,       it    was    filed       within     the       thirty-day         excusable    neglect

period provided by Fed. R. App. P. 4(a)(5)(A)(i).                                     Further, the

notice of appeal reflects a request for an extension of the

thirty-day appeal period.                      Accordingly, we remand this case to

the district court for the limited purpose of enabling the court

                                                     2
to determine whether Caravetta has shown excusable neglect or

good cause warranting an extension of the appeal period.     The

record, as supplemented, will then be returned to this court for

further consideration.

                                                        REMANDED




                               3